Motion Granted; Order filed August 13, 2019




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00166-CV
                                   ____________

HARRIS COUNTY SPORTS & CONVENTION CORPORATION, Appellant

                                         V.

                     NICOLE FINLAN CUOMO, Appellee


                    On Appeal from the 165th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-35933

                                     ORDER

      Harris County Sports and Convention Corporation (HCSCC) filed a notice of
appeal from the trial court’s order signed February 18, 2019. Following HCSCC’s
notice of appeal the trial court signed another order, on March 7, 2019, in which the
court granted HCSCC’s motion to dismiss. On May 14, 2019, appellee Nicole Finlan
Cuomo filed a notice of appeal challenging the trial court’s March 7, 2019 order.
The complete record was March 13, 2019. HCSCC filed its opening brief May 3,
2019. Cuomo filed an unopposed motion for a briefing schedule. The motion is
granted. Accordingly, we order the following:

         • Cuomo’s combined appellee’s brief and cross-appellant’s brief
           shall be due September 16, 2019;
         • HCSCC’s combined appellant’s reply brief and cross-appellee’s
           response brief shall be due 30 days after Cuomo’s combined
           appellee’s brief and cross-appellant’s brief is filed;
         • Cuomo’s cross-appellant’s reply brief shall be due 30 days after
           HCSCC’s combined appellant’s reply brief and cross-appellee’s
           response brief is filed.

      It is so ORDERED.

                                    PER CURIAM